             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 1 of 40



 1   Jonathan Shub (CA Bar #237708)
 2   jshub@kohnswift.com
     KOHN, SWIFT & GRAF, P.C.
 3   1600 Market Street, Suite 2500
 4   Philadelphia, PA 19103-7225
     (215) 238-1700 – phone
 5   (215) 238-1968 – facsimile
 6
     Attorneys for Plaintiff and the Class
 7

 8
                         UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10

11   HASSAN ELKASSEM,                            Case No. ____________________
12   individually and on behalf of all
     others similarly situated,                  CLASS ACTION COMPLAINT
13

14                             Plaintiff,        JURY TRIAL DEMANDED
15                                               (1) UCL – Unlawful Business Practice
                  v.
16                                               (2) UCL – Unfair Business Practice
     FACEBOOK, INC.,                             (3) Deceit by Concealment
17                                               (4) Negligence
18                             Defendant.        (5) California’s Customer Records Act
19

20

21

22

23

24

25

26
27
                                             {00190551 }
28
                                 CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 2 of 40




 1
           For his Class Action Complaint, Plaintiff Hassan Elkassem, on behalf of

 2   himself and all others similarly situated, alleges the following against Defendant
 3
     Facebook, Inc. (“Facebook”), based on personal knowledge as to Plaintiff’s own
 4

 5   acts and on information and belief as to all other matters based upon, inter alia, the

 6   investigation conducted by and through Plaintiff’s undersigned counsel:
 7
                                SUMMARY OF THE CASE
 8

 9         1.     Facebook operates a social networking website that allows people to

10   communicate with their family, friends, and coworkers. Facebook develops
11
     technologies that facilitate the sharing of information, photographs, website links,
12

13   and videos. Facebook purports to allow its users the ability to share and restrict

14   information based on their own specific criteria. By the end of 2017, Facebook had
15
     more than 2.2 billion active users.
16

17         2.     As part of the sign-up process and as a consequence of interacting
18   with the network, Facebook’s users create, maintain, and update profiles
19
     containing significant amounts of personal information, including their names,
20

21   birthdates, hometowns, addresses, locations, interests, relationships, email
22   addresses, photos, and videos, amongst others, referred to herein as “PII.”
23
           3.     This case involves the data breach Facebook announced on September
24

25   28, 2018, wherein the PII of 50 million users was exposed due to a flaw in
26
                                            {00190551 }
27
                                                2
28                               CLASS ACTION COMPLAINT
               Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 3 of 40




 1
     Facebook’s code that allowed hackers and other nefarious users to take over user

 2   accounts and siphon off Personal Information for unsavory and illegal purposes.
 3
           4.      This Class Action Complaint is filed on behalf of all persons in the
 4

 5   United States and a sub-class of all California residents, described more fully in the

 6   following sections, whose PII was compromised in the data breach.
 7
                               JURISDICTION AND VENUE
 8

 9         5.      This Court has jurisdiction over this action pursuant to the Class

10   Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate
11
     amount in controversy exceeds $5,000,000, exclusive of interests and costs, there
12

13   are more than 100 class members, and at least one class member is a citizen of a

14   state different from Defendants and is a citizen of a foreign state. The Court also
15
     has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.
16

17   § 1367.
18         6.      Venue is proper under 28 U.S.C. § 1391(c) because Defendant is a
19
     corporation that does business in and is subject to personal jurisdiction in this
20

21   District. Venue is also proper because a substantial part of the events or omissions
22   giving rise to the claims in this action occurred in or emanated from this District,
23
     including the decisions made by Facebook’s governance and management
24

25   personnel that led to the breach. Further, Facebook’s terms of service governing
26
                                            {00190551 }
27
                                                3
28                                CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 4 of 40




 1
     users in the United States provides for California venue for all claims arising out of

 2   Plaintiff’s relationship with Facebook.
 3
                                            PARTIES
 4

 5   A.    Plaintiff

 6

 7
           7.     Plaintiff Hassan Elkassem (“Elkassem”) is a resident and citizen of

 8   California. Plaintiff Elkassem opened a Facebook account and used it for at least
 9
     eleven years, entrusting Facebook with and aggregating PII for this time period. In
10

11   or around October, 2018, Plaintiff Elkassem received a notice from Facebook

12   informing him that his account and PII may have been compromised in the data
13
     breach. In addition to the damages detailed herein, the data breach has caused
14

15   Plaintiff Elkassem to be at substantial risk for further identity theft.

16   B.    Defendant
17
           8.     Defendant Facebook, Inc., is a Delaware corporation with its principal
18
19   executive offices located at 1601 Willow Road, Menlo Park, California 94025.

20   Facebook’s securities trade on the NASDAQ under the ticker symbol “FB.”
21
                                 FACTUAL BACKGROUND
22

23   A.    Facebook Collects and Stores PII for its Own Financial Gain
24         9.     This case involves the continuing and absolute disregard with which
25
     Defendant Facebook, has chosen to treat the PII of account holders who utilize
26
                                             {00190551 }
27
                                                 4
28                                CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 5 of 40




 1
     Facebook’s social media platform. While this information was supposed to be

 2   protected, Facebook, without authorization, exposed that information to third
 3
     parties through lax and non-existent data safety and security policies and protocols.
 4

 5          10.    Facebook’s Terms of Service state that the Facebook user is the owner

 6   of all of their data. Facebook’s representation to Plaintiff and Class Members that
 7
     “Protecting people’s information is at the heart of everything we do”1 was in fact a
 8

 9   misrepresentation, and one which Plaintiff and Class Members relied upon.

10          11.    Facebook represents to its users that: “you have control over who sees
11
     what you share on Facebook.”2 Facebook represents to its users that: “We have
12

13   top-rate security measures in place to help protect you and your data when you use

14   Facebook.”3 Facebook represents to its users that: “Your activity (ex: posting a
15
     status or sending a message) is encrypted, which means it’s turned into code so
16

17   people can't access it without your permission.”4 Facebook represents to its users
18   that: “When it comes to your personal information, we don’t share it without your
19

20

21
     1
       Matthew Rosenberg, Nicholas Confessore, and Carole Cadwalladr, How Trump Consultants
22   Exploited the Facebook Data of Millions, THE NEW YORK TIMES (March 17, 2018)
23   https://www.nytimes.com/2018/03/17/us/politics/cambridge-analytica-trump-campaign.html (last
     visited August 30, 2018).
     2
24     Facebook, Privacy Basics, https://www.facebook.com/about/basics (last visited August 30,
     2018).
25   3
       Facebook, How You’re Protected, https://www.facebook.com/about/basics/stay-safe-and-
     secure/how- youre-protected (last visited August 30, 2018).
26   4
       Id.
                                              {00190551 }
27
                                                  5
28                                 CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 6 of 40




 1
     permission (unless required by law).”5 Facebook represents to its users that:

 2   “Facebook gives people control over what they share, who they share it with, the
 3
     content they see and experience, and who can contact them.”6
 4

 5          12.    At all relevant times, Facebook has maintained a Data Use Policy on

 6   its website. That Data Use Policy advised Facebook users, in part:
 7

 8          Granting us permission to use your information not only allows us to
 9          provide Facebook as it exists today, but it also allows us to provide
            you with innovative features and services we develop in the future
10          that use the information we receive about you in new ways. While you
11          are allowing us to use the information we receive about you, you
            always own all of your information. Your trust is important to us,
12          which is why we don't share information we receive about you with
13          others unless we have:

14                 •      received your permission
                   •      given you notice, such as by telling you about it in this policy;
15
                   or
16                 •      removed your name and any other personally identifying
17                        information from it.

18   (Emphases added).7
19
            13.    Even before his statements (and Facebook’s series of written
20

21   responses) made to Congress, Facebook’s Chief Executive Mark Zuckerberg,

22   stated “Every piece of content that you share on Facebook you own. … You have
23   5
       Id.
     6
24     Facebook, Safety, https://www.facebook.com/safety (last visited August 30, 2018).
     7
       Facebook, Data Use Policy, https://www.facebook.com/full_data_use_policy (last visited
25   August 30, 2018)
     8
       Gabriel Dance, Nicholas Confessore, and Michael LaForgia, Facebook Gave Device Makers
26   Deep Access to Data on Users and Friends, THE NEW YORK TIMES (June 3, 2018)
                                              {00190551 }
27
                                                  6
28                                 CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 7 of 40




 1
     complete control over who sees it and how you share it8.” Facebook users,

 2   including Plaintiff and the Class Members, reasonably relied on Facebook’s
 3
     representations for the security of their PII in using Facebook and posting PII on
 4

 5   Facebook.

 6          14.    On June 29, 2018, Facebook provided written responses to seven
 7
     hundred questions the United States House of Representatives Commerce and
 8

 9   Energy Committee submitted to Facebook in April 2018. (“June 2018

10   Responses”).9
11
            15.    In the June 2018 Responses, Facebook identified the types of data its
12

13   collects from users:

14   •      Device attributes: information such as the operating system, hardware and
15          software versions, battery level, signal strength, available storage space,
            browser type, app and file names and types, and plugins.
16
     •      Device operations: information about operations and behaviors performed
17          on the device, such as whether a window is foregrounded or backgrounded,
            or mouse movements (which can help distinguish humans from bots).
18
     •      Identifiers: unique identifiers, device IDs, and other identifiers, such as from
19          games, apps or accounts people use, and Family Device IDs (or other
            identifiers unique to Facebook Company Products associated with the same
20
            device or account).
21   •      Device signals: Bluetooth signals, and information about nearby Wi-Fi
            access points, beacons, and cell towers.
22

23
     https://www.nytimes.com/interactive/2018/06/03/technology/facebook-device-partners-users-
24   friends- data.html (last visited August 30, 2018).
     9
       Facebook, Letter to House Commerce and Energy Committee, June 29, 2018, available at
25   https://docs.house.gov/meetings/IF/IF00/20180411/108090/HHRG-115-IF00-Wstate-
     ZuckerbergM-20180411-SD003.pdf (hereinafter, “Letter to House”)
26   10
        Letter to House, at p. 112.
                                               {00190551 }
27
                                                   7
28                                 CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 8 of 40




 1   •     Data from device settings: information users allow us to receive through
           device settings people turn on, such as access to their GPS location, camera,
 2         or photos.
 3   •     Network and connections: information such as the name of users’ mobile
           operator or ISP, language, time zone, mobile phone number, IP address,
 4         connection speed and, in some cases, information about other devices that
 5         are nearby or on users’ network, so we can do things like help people stream
           a video.
 6   •     Cookie data: data from cookies stored on a user’s device, including cookie
 7         IDs and settings.10
 8         16.    Despite Facebook’s tumultuous 2018—including the Cambridge
 9
     Analytica revelations, reading and collecting the contents of messages on Android
10

11   Devices, and the device partnerships Facebook secretly entered into to share PII
12
     with other, unauthorized entities—Facebook’s lax approach to data security
13
     resulted in a data breach affected 50 million users (the “September 2018 Data
14

15   Breach”).
16
           17.    On March 19, 2018, Bloomberg published an article entitled “FTC
17
     Probing Facebook For Use of Personal Data, Source Says,” disclosing that the U.S.
18
19   Federal Trade Commission (“FTC”) was investigating whether Facebook violated
20
     the terms of a 2011 FTC consent decree regarding its handling of user data.11
21
           18.     Under the 2011 settlement with the FTC, Facebook “agreed to get
22

23   user consent for certain changes to privacy settings as part of a settlement of
24

25   11
       Bloomberg Markets, FTC Said to Probe Facebook on Personal Data Use, Bloomberg (March
     19, 2018) https://www.bloomberg.com/news/videos/2018-03-20/facebook-said-to-face-ftc-
26   probe-on-use-of-personal-data-video (last visited August 30, 2018)
                                            {00190551 }
27
                                                8
28                               CLASS ACTION COMPLAINT
                 Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 9 of 40




 1
     federal charges that it deceived consumers and forced them to share more Personal

 2   Information than they intended.”12
 3
     B.         PII is Very Valuable on the Black Market
 4

 5              19.   The types of information compromised in the September 2018 Data

 6   Breach are highly valuable to identity thieves. The names, email addresses,
 7
     recovery email accounts, telephone numbers, birthdates, passwords, security
 8

 9   question answers, and other valuable PII can all be used to gain access to a variety

10   of existing accounts and websites.
11
                20.   Identity thieves can also use the PII to harm Plaintiff and Class
12

13   members through embarrassment, blackmail, or harassment in person or online, or

14   to commit other types of fraud including obtaining ID cards or driver’s licenses,
15
     fraudulently obtaining tax returns and refunds, and obtaining government benefits.
16

17   A Presidential Report on identity theft from 2008 states that:
18
19              In addition to the losses that result when identity thieves fraudulently
                open accounts or misuse existing accounts, . . . individual victims
20              often suffer indirect financial costs, including the costs incurred in
21              both civil litigation initiated by creditors and in overcoming the many
                obstacles they face in obtaining or retaining credit. Victims of non-
22              financial identity theft, for example, health-related or criminal record
23              fraud, face other types of harm and frustration.
24              In addition to out-of-pocket expenses that can reach thousands of
25              dollars for the victims of new account identity theft, and the emotional
26   12
          Id.
                                                {00190551 }
27
                                                    9
28                                   CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 10 of 40




 1
            toll identity theft can take, some victims have to spend what can be a
            considerable amount of time to repair the damage caused by the
 2          identity thieves. Victims of new account identity theft, for example,
 3          must correct fraudulent information in their credit reports and monitor
            their reports for future inaccuracies, close existing bank accounts and
 4          open new ones, and dispute charges with individual creditors.13
 5

 6          21.    To put it into
 7
     context, as demonstrated in
 8

 9   the chart below, the 2013

10   Norton Report, based on
11
     one of the largest consumer
12

13   cybercrime studies ever

14   conducted, estimated that
15
     the global price tag of cybercrime was around $113 billion at that time, with the
16

17   average cost per victim being $298 dollars. That number will no doubt increase

18   exponentially after the PII of over 50 million users was leaked in the September
19
     2018 Data Breach.
20

21          22.    The problems associated with identity theft are exacerbated by the fact

22   that many identity thieves will wait years before attempting to use the PII they
23

24

25   13
       The President’s Identity Theft Task Force, Combating Identity Theft: A Strategic Plan, Federal
     Trade Commission, 11 (April 2007), http://www.ftc.gov/sites/default/files/documents/reports/
26   combating-identity-theft-strategic-plan/strategicplan.pdf.
                                                {00190551 }
27
                                                   10
28                                  CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 11 of 40




 1
     have obtained. Indeed, in order to protect themselves, Class members will need to

 2   remain vigilant against unauthorized data use for years and decades to come.
 3
            23.    Once stolen, PII can be used in a number of different ways. One of the
 4

 5   most common is that it is offered for sale on the “dark web,” a heavily encrypted

 6   part of the Internet that makes it difficult for authorities to detect the location or
 7
     owners of a website. The dark web is not indexed by normal search engines such
 8

 9   as Google and is only accessible using a Tor browser (or similar tool), which aims

10   to conceal users’ identities and online activity. The dark web is notorious for
11
     hosting marketplaces selling illegal items such as weapons, drugs, and PII.14
12

13   Websites appear and disappear quickly, making it a very dynamic environment.

14          24.    Once someone buys PII, it is then used to gain access to different
15
     areas of the victim’s digital life, including bank accounts, social media, and credit
16

17   card details. During that process, other sensitive data may be harvested from the
18   victim’s accounts, as well as from those belonging to family, friends, and
19
     colleagues.
20

21          25.    In addition to PII, a hacked Facebook account can be very valuable to
22   cyber criminals. Since Facebook accounts are linked to myriad accounts, a hacked
23
     Facebook account could open up a number of other accounts to an attacker.
24

25   14
        Brian Hamrick, The dark web: A trip into the underbelly of the internet, WLWT News (Feb. 9,
     2017 8:51 PM), http://www.wlwt.com/article/the-dark-web-a-trip-into-the-underbelly-of-the-
26   internet/8698419.
                                               {00190551 }
27
                                                  11
28                                  CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 12 of 40




 1
     C.     Facebook’s Inadequate Data Security Allows the Massive Breach of 50
 2          Million User Accounts
 3
            26.    On September 28, 2018, Facebook announced the “previously
 4

 5   unreported attack on its network,” exposing the PII of “nearly 50 million users.”15

 6          27.    Facebook claims it discovered the vulnerability “earlier this week,”
 7
     that Facebook entirely fixed the vulnerability, and law enforcement was notified.16
 8

 9          28.    Facebook, however, did not know the origin of or identify the hackers.

10   In fact, Facebook had not full assessed the scope of the attack, despite its
11
     representations that the vulnerability was fixed.17
12

13          29.    The vulnerability Facebook disclosed was a bug in its site’s “view as”

14   feature, which permits users to view their profiles posing as someone else, which,
15
     ironically, was built in to give users more control over their privacy.18
16

17          30.    In a conference call, Guy Rosen, a vice president of product
18   management at Facebook, admitted the September 2018 Data Breach was
19

20

21

22
     15
23      Chris Mills, Facebook Says New Hack Leaded Data of 50 Million Users, BGR (Sept. 28,
     2018) https://bgr.com/2018/09/28/facebook-data-breach-2018-yep-another-one/
24
     16
        Mike Issac and Sheera Frenkel, Facebook Network is Breached, Putting 50 Million Users’
     Data at Risk, NY Times (Sept. 28, 2018),
25   https://www.nytimes.com/2018/09/28/technology/facebook-hack-data-breach.html
     17
        Id.
26   18
        Id.
                                               {00190551 }
27
                                                  12
28                                 CLASS ACTION COMPLAINT
                Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 13 of 40




 1
     “complex,” and “leveraged three separate bugs in Facebook’s code that, once

 2   compounded, provided widespread access to user accounts.”19
 3
                31.   Senator Mark Warner, a Democrat from Virginia, stated “This is
 4

 5   another sobering indicator that Congress needs to step up and take action to protect

 6   the privacy and security of social media users,” underscoring the lack of
 7
     protections Facebook and other companies have when storing and securing the PII
 8

 9   of millions of United States citizens.20

10              32.   Unfortunately, despite numerous lapses in their approach to data
11
     security, Facebook still lacks the safeguards and protections for users’ PII, and that
12

13   information remains at risk today and into the future, until Facebook is compelled

14   to secure the PII stored on millions of United States citizens.
15

16                              CLASS ACTION ALLEGATIONS
17
                33.   Pursuant to Rule 23(b)(2), (b)(3) and (c)(4) of the Federal Rules of
18
19   Civil Procedure, Plaintiff, individually and on behalf of all others similarly

20   situated, brings this lawsuit on behalf of himself and as a class action on behalf of
21

22

23   the following classes:
24   A.         The United States Class
25
     19
          Id.
26   20
          Id.
                                               {00190551 }
27
                                                  13
28                                  CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 14 of 40




 1
           All persons who registered for Facebook accounts in the United States
 2         and whose PII was accessed, compromised, or stolen from Facebook
 3         in the September 2018 Data Breach.

 4         34.    In addition, Plaintiff Elkassem brings this action on behalf of a
 5
     California subclass defined as:
 6

 7         All persons in California who registered for Facebook accounts and
           whose PII was accessed, compromised, or stolen from Facebook in
 8         the September 2018 Data Breach.
 9
           35.    Excluded from the Classes are Defendant and any entities in which
10

11   any Defendant or its subsidiaries or affiliates have a controlling interest, and

12   Defendant’s officers, agents, and employees. Also excluded from the Classes are
13
     the judge assigned to this action, members of the judge’s staff, and any member of
14

15   the judge’s immediate family.

16         36.     Numerosity: The members of each Class are so numerous that
17
     joinder of all members of any Class would be impracticable. Plaintiff reasonably
18
19   believes that Class members number hundreds of millions of people or more in the
20   aggregate and well over 1,000 in the smallest of the classes. The names and
21
     addresses of Class members are identifiable through documents maintained by
22

23   Defendant.
24

25

26
                                            {00190551 }
27
                                               14
28                               CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 15 of 40




 1
           37.   Commonality and Predominance: This action involves common

 2   questions of law or fact, which predominate over any questions affecting
 3
     individual Class members, including:
 4

 5
                 i.     Whether Defendant represented to the Class that it would
 6

 7
                        safeguard Class members’ PII;

 8               ii.    Whether Defendant owed a legal duty to Plaintiff and the Class
 9
                        to exercise due care in collecting, storing, and safeguarding
10

11                      their PII;

12               iii.   Whether Defendant breached a legal duty to Plaintiff and the
13
                        Class to exercise due care in collecting, storing, and
14

15                      safeguarding their PII;

16               iv.    Whether Class members’ PII was accessed, compromised, or
17
                        stolen in the September 2018 Data Breach;
18
19               v.     Whether Defendant knew about the September 2018 Data

20                      Breach before it was announced to the public and Defendant
21
                        failed to timely notify the public of the September 2018 Data
22

23                      Breach;
24               vi.    Whether Defendant’s conduct violated Cal. Civ. Code § 1750,
25
                        et seq.;
26
                                            {00190551 }
27
                                               15
28                                 CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 16 of 40




 1
                  vii.   Whether Defendant’s conduct was an unlawful or unfair

 2                       business practice under Cal. Bus. & Prof. Code § 17200, et
 3
                         seq.;
 4

 5                viii. Whether Defendant’s conduct violated the Consumer Records

 6                       Act, Cal. Civ. Code § 1798.80 et seq.;
 7
                  ix.    Whether Defendant’s conduct violated the Online Privacy
 8

 9                       Protection Act, Cal. Bus. & Prof. Code § 22575, et seq.,

10                x.     Whether Defendant’s conduct violated § 5 of the Federal Trade
11
                         Commission Act, 15 U.S.C. § 45, et seq.,
12

13                xi.    Whether Plaintiff and the Class are entitled to equitable relief,

14                       including, but not limited to, injunctive relief and restitution;
15
                         and
16

17                xii.   Whether Plaintiff and the other Class members are entitled to
18                       actual, statutory, or other forms of damages, and other monetary
19
                         relief.
20

21         38.    Similar or identical statutory and common law violations, business
22   practices, and injuries are involved. Individual questions, if any, pale by
23
     comparison, in both quantity and quality, to the numerous common questions that
24

25   dominate this action.
26
                                             {00190551 }
27
                                                16
28                                 CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 17 of 40




 1
           39.    Typicality: Plaintiff’s claims are typical of the claims of the other

 2   members of his respective classes because, among other things, Plaintiff and the
 3
     other Class members were injured through the substantially uniform misconduct by
 4

 5   Defendant. Plaintiff is advancing the same claims and legal theories on behalf of

 6   himself and all other Class members, and there are no defenses that are unique to
 7
     Plaintiff. The claims of Plaintiff and those of other Class members arise from the
 8

 9   same operative facts and are based on the same legal theories.

10         40.    Adequacy of Representation: Plaintiff is an adequate representative
11
     of the classes because his interests do not conflict with the interests of the other
12

13   Class members he seeks to represent; he has retained counsel competent and

14   experienced in complex class action litigation and Plaintiff will prosecute this
15
     action vigorously. The Class members’ interests will be fairly and adequately
16

17   protected by Plaintiff and his counsel.
18         41.    Superiority: A class action is superior to any other available means
19
     for the fair and efficient adjudication of this controversy, and no unusual
20

21   difficulties are likely to be encountered in the management of this matter as a class
22   action. The damages, harm, or other financial detriment suffered individually by
23
     Plaintiff and the other members of his respective classes is relatively small
24

25   compared to the burden and expense that would be required to litigate his claims
26
                                               {00190551 }
27
                                                  17
28                                CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 18 of 40




 1
     on an individual basis against Defendant, making it impracticable for Class

 2   members to individually seek redress for Defendant’s wrongful conduct. Even if
 3
     Class members could afford individual litigation, the court system could not.
 4

 5   Individualized litigation would create a potential for inconsistent or contradictory

 6   judgments and increase the delay and expense to all parties and the court system.
 7
     By contrast, the class action device presents far fewer management difficulties and
 8

 9   provides the benefits of single adjudication, economies of scale, and

10   comprehensive supervision by a single court.
11

12         42.    Further, Defendant has acted or refused to act on grounds generally
13
     applicable to the Class and, accordingly, final injunctive or corresponding
14

15   declaratory relief with regard to the members of the Class as a whole is appropriate

16   under Rule 23(b)(2) of the Federal Rules of Civil Procedure.
17

18         43.    Likewise, particular issues under Rule 23(c)(4) are appropriate for
19
     certification because such claims present only particular, common issues, the
20

21   resolution of which would advance the disposition of this matter and the parties’

22   interests therein. Such particular issues include, but are not limited to:
23

24         a.     Whether Class members’ PII was accessed, compromised, or stolen in
25
                  the September 2018 Data Breach;
26
                                             {00190551 }
27
                                                18
28                                CLASS ACTION COMPLAINT
      Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 19 of 40




 1
     b.   Whether (and when) Defendant knew about any security

 2        vulnerabilities that led to the September 2018 Data Breach before they
 3
          were announced to the public and whether Defendant failed to timely
 4

 5        notify the public of those vulnerabilities and the September 2018 Data

 6        Breach;
 7
     c.   Whether Defendant’s conduct was an unlawful or unfair business
 8

 9        practice under Cal. Bus. & Prof. Code § 17200, et seq.;

10   d.   Whether Defendant’s representations that it would secure and protect
11
          the PII of Plaintiff and members of the classes were facts that
12

13        reasonable persons could be expected to rely upon when deciding

14        whether to use Defendant’s services;
15
     e.   Whether Defendant misrepresented the safety of its many systems and
16

17        services, specifically the security thereof, and its ability to safely store
18        Plaintiff’s and Class members’ PII;
19
     f.   Whether Defendant concealed crucial information about its
20

21        inadequate data security measures from Plaintiff and the Class;
22   g.   Whether Defendant failed to comply with its own policies and
23
          applicable laws, regulations, and industry standards relating to data
24

25        security;
26
                                     {00190551 }
27
                                        19
28                       CLASS ACTION COMPLAINT
      Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 20 of 40




 1
     h.   Whether Defendant knew or should have known that it did not employ

 2        reasonable measures to keep Plaintiff’s and Class members’ PII
 3
          secure and prevent the loss or misuse of that information;
 4

 5   i.   Whether Defendant failed to “implement and maintain reasonable

 6        security procedures and practices” for Plaintiff’s and Class members’
 7
          PII in violation of California Civil Code section 1798.81.5,
 8

 9        subdivision (b) and Section 5 of the FTC Act;

10   j.   Whether Defendant failed to provide timely notice of the September
11
          2018 Data Breach in violation of California Civil Code § 1798.82;
12

13   k.   Whether Defendant’s conduct violated Cal. Bus. & Prof. Code §

14        22575, et seq.;
15
     l.   Whether Defendant owed a duty to Plaintiff and the Class to
16

17        safeguard their PII and to implement adequate data security measures;
18   m.   Whether Defendant breached that duty;
19
     n.   Whether Defendant failed to adhere to its posted privacy policy
20

21        concerning the care it would take to safeguard Plaintiff’s and Class
22        members’ PII in violation of California Business and Professions
23
          Code § 22576;
24

25

26
                                    {00190551 }
27
                                       20
28                          CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 21 of 40




 1
           o.     Whether Defendant negligently and materially failed to adhere to its

 2                posted privacy policy with respect to the extent of its disclosure of
 3
                  users’ data, in violation of California Business and Professions Code §
 4

 5                22576;

 6         p.     Whether such representations were false with regard to storing and
 7
                  safeguarding Class members’ PII; and
 8

 9         q.     Whether such representations were material with regard to storing and

10                safeguarding Class members’ PII.
11
                 CLAIMS ALLEGED ON BEHALF OF ALL CLASSES
12

13                                First Claim for Relief
         Violation of California’s Unfair Competition Law (“UCL”) – Unlawful
14             Business Practice (Cal. Bus. & Prof. Code § 17200, et seq.)
15
           44.    Plaintiff repeats, realleges, and incorporates by reference the
16

17   allegations contained in paragraphs 1 through 43 as though fully stated herein.
18         45.    By reason of the conduct alleged herein, Defendant engaged in
19
     unlawful practices within the meaning of the UCL. The conduct alleged herein is a
20

21   “business practice” within the meaning of the UCL.
22         46.    Facebook represent that it would not disclose users’ PII without
23
     consent and/or notice. Facebook further represented that it would utilize sufficient
24

25   data security protocols and mechanisms to protect users’ PII.
26
                                            {00190551 }
27
                                               21
28                               CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 22 of 40




 1
           47.    Defendant stored the PII of Plaintiff and members of his respective

 2   Classes in Defendant’s electronic and consumer information databases. Defendant
 3
     falsely represented to Plaintiff and members of the Classes that the PII databases
 4

 5   were secure and that class members’ PII would remain private. Defendant knew or

 6   should have known it did not employ reasonable, industry standard, and
 7
     appropriate security measures that complied “with federal regulations” and that
 8

 9   would have kept Plaintiff’s and the other Class members’ PII secure and prevented

10   the loss or misuse of Plaintiff’s and the other class members’ PII.
11

12         48.    Even without these misrepresentations, Plaintiff and Class members
13
     were entitled to assume, and did assume Defendant would take appropriate
14

15   measures to keep their PII safe. Defendant did not disclose at any time that

16   Plaintiff’s PII was vulnerable to hackers because Defendant’s data security
17
     measures were inadequate, and Defendant was the only one in possession of that
18
19   material information, which it had a duty to disclose. Defendant violated the UCL

20   by misrepresenting, both by affirmative conduct and by omission, the safety of its
21
     many systems and services, specifically the security thereof, and its ability to
22

23   safely store Plaintiff’s and Class members’ PII. Defendant also violated the UCL
24   by failing to implement reasonable and appropriate security measures or follow
25
     industry standards for data security, and failing to comply with its own posted
26
                                            {00190551 }
27
                                               22
28                               CLASS ACTION COMPLAINT
               Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 23 of 40




 1
     privacy policies. If Defendant had complied with these legal requirements, Plaintiff

 2   and the other Class members would not have suffered the damages described
 3
     herein.
 4

 5
            49.     Defendant’s acts, omissions, and misrepresentations as alleged herein
 6

 7
     were unlawful and in violation of, inter alia, Cal. Civ. Code § 1798.81.5(b),

 8   Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. § 45(a), Cal. Bus. &
 9
     Prof. Code § 22576 (as a result of Facebook failing to comply with its own posted
10

11   privacy policies).

12

13
            50.     Plaintiff and the Class members suffered injury in fact and lost money

14   or property as the result of Defendant’s unlawful business practices.21 In particular,
15
     Plaintiff’s and Class members’ PII was taken and is in the hands of those who will
16

17   use it for their own advantage, or is being sold for value, making it clear that

18   information is of tangible value; hacked Facebook accounts and any accounts
19
     linked to their Facebook accounts; and other similar harm, all as a result of the
20

21   September 2018 Data Breach.

22

23

24
     21
        Plaintiff recognizes that this Court ruled out of pocket expenses and the risk of future harm
25   were not sufficient to confer standing under the UCL, and thus certain named plaintiff lacked
     standing. However, Plaintiff has included all named representatives in the “unlawful” and
26   “unfair” UCL causes of action to preserve this issue for appeal.
                                                  {00190551 }
27
                                                     23
28                                    CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 24 of 40




 1
           51.    As a result of Defendant’s unlawful business practices, violations of

 2   the UCL, Plaintiff and the Class members are entitled to restitution, disgorgement
 3
     of wrongfully obtained profits and injunctive relief.
 4

 5
                                Second Claim for Relief
 6   Violation of California’s Unfair Competition Law (“UCL”) – Unfair Business
 7
                                        Practice
                        (Cal. Bus. & Prof. Code § 17200, et seq.)
 8

 9         52.    Plaintiff repeats, realleges, and incorporates by reference the

10   allegations contained in paragraphs 1 through 43 as though fully stated herein.
11
           53.    By reason of the conduct alleged herein, Defendant engaged in unfair
12

13   “business practices” within the meaning of the UCL.

14         54.    Defendant stored the PII of Plaintiff and members of his respective
15
     Classes in their electronic and consumer information databases. Defendant
16

17   represented to Plaintiff and members of the classes that its PII databases were

18   secure and that class members’ PII would remain private. Defendant engaged in
19
     unfair acts and business practices by representing that it had safeguards that
20

21   comply with federal regulations to protect PII.”

22         55.    Even without these misrepresentations, Plaintiff and Class members
23
     were entitled to, and did, assume Defendant would take appropriate measures to
24

25   keep their PII safe. Defendant did not disclose at any time that Plaintiff’s PII was
26   vulnerable to hackers because Defendant’s data security measures were inadequate
                                            {00190551 }
27
                                               24
28                               CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 25 of 40




 1
     and outdated, and Defendant was the only one in possession of that material

 2   information, which it had a duty to disclose.
 3
            56.    Defendant knew or should have known it did not employ reasonable
 4

 5   measures that would have kept Plaintiff’s and the other Class members’ PII secure

 6   and prevented the loss or misuse of Plaintiff’s and the other Class members’ PII.
 7
            57.    Defendant violated the UCL by misrepresenting, both by affirmative
 8

 9   conduct and by omission, the security of its many systems and services, and its

10   ability to safely store Plaintiff’s and Class members’ PII. Defendant also violated
11
     the UCL by failing to implement and maintain reasonable security procedures and
12

13   practices appropriate to protect all class members’ PII. If Defendant followed the

14   industry standards and legal requirements, Plaintiff and the Class would not have
15
     suffered the damages alleged herein.
16

17          58.    Defendant also violated its commitment to maintain the
18   confidentiality and security of the PII of Plaintiff and his respective Classes, and
19
     failed to comply with its own policies and applicable laws, regulations, and
20

21   industry standards relating to data security.
22

23

24
     “unlawful” and “unfair” UCL causes of action to preserve this issue for appeal.
25

26
                                                 {00190551 }
27
                                                    25
28                                   CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 26 of 40




 1
           59.    Defendant engaged in unfair business practices under the

 2   “balancing test.”
 3
     The harm caused by Defendant’s actions and omissions, as described in detail
 4

 5   above, greatly outweigh any perceived utility. Indeed, Defendant’s failure to

 6   follow basic data security protocols and misrepresentations to consumers about
 7
     Defendant’s data security cannot be said to have had any utility at all.
 8

 9         60.    Defendant engaged in unfair business practices under the

10   “tethering test.”
11
     Defendant’s actions and omissions, as described in detail above, violated
12

13   fundamental public policies expressed by the California Legislature. See, e.g., Cal.

14   Civ. Code § 1798.1 (“The Legislature declares that ... all individuals have a right of
15
     privacy in information pertaining to them.... The increasing use of computers ... has
16

17   greatly magnified the potential risk to individual privacy that can occur from the
18   maintenance of personal information.”); Cal. Civ. Code § 1798.81.5(a) (“It is the
19
     intent of the Legislature to ensure that personal information about California
20

21   residents is protected.”); Cal. Bus. & Prof. Code § 22578 (“It is the intent of the
22   Legislature that this chapter [including the Online Privacy Protection Act] is a
23
     matter of statewide concern.”) Defendant’s acts and omissions, and the injuries
24

25   caused by them are thus “comparable to or the same as a violation of the law …”
26
                                            {00190551 }
27
                                               26
28                               CLASS ACTION COMPLAINT
              Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 27 of 40




 1
     Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co. (1999) 20

 2   Cal.4th 163, 187.
 3
              61.   Defendant engaged in unfair business practices under the “FTC
 4

 5   test.”

 6   The harm caused by Defendant’s actions and omissions, as described in detail
 7
     above, is substantial in that it affects approximately 50 million Class members and
 8

 9   has caused those persons to suffer actual harms. Such harms include a substantial

10   risk of identity theft, disclosure of Class members’ PII to third parties without their
11
     consent, diminution in value of their PII, consequential out of pocket losses for
12

13   procuring credit freeze or protection services, identity theft monitoring, and other

14   expenses relating to identity theft losses or protective measures. This harm
15
     continues given the fact that Class members’ PII remains in Defendant’s
16

17   possession, without adequate protection, and is also in the hands of those who
18   obtained it without their consent. Defendant’s actions and omissions violated, inter
19
     alia, Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. § 45. See, e.g.,
20

21   F.T.C. v. Wyndham Worldwide Corp., 10 F. Supp. 3d 602, 613 (D.N.J. 2014), aff'd,
22   799 F.3d 236 (3d Cir. 2015); In re LabMD, Inc., FTC Docket No. 9357, FTC File
23
     No. 102-3099 (July 28, 2016) (failure to employ reasonable and appropriate
24

25   measures to secure personal information collected violated § 5(a) of FTC Act); In
26
                                            {00190551 }
27
                                               27
28                               CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 28 of 40




 1
     re BJ’s Wholesale Club, Inc., FTC Docket No. C-4148, FTC File No. 042-3160

 2   (Sept. 20, 2005) (same); In re CardSystems Solutions, Inc., FTC Docket No. C-
 3
     4168, FTC File No. 052-3148 (Sept. 5, 2006) (same); see also United States v.
 4

 5   ChoicePoint, Inc., Civil Action No. 1:06-cv-0198-JTC (N.D. Ga. Oct. 14, 2009)

 6   (“failure to establish and implement, and thereafter maintain, a comprehensive
 7
     information security program that is reasonably designed to protect the security.
 8

 9   confidentiality, and integrity of personal information collected from or about

10   consumers” violates § 5(a) of FTC Act); 15 U.S.C. § 45(n) (defining “unfair acts or
11
     practices” as those that “cause[] or [are] likely to cause substantial injury to
12

13   consumers which [are] not reasonably avoidable by consumers themselves and not

14   outweighed by countervailing benefits to consumers or to competition.”).
15
           62.    Plaintiff and the Class members suffered injury in fact and lost money
16

17   or property as the result of Defendant’s unfair business practices. In particular,
18   Plaintiff and Class members have suffered from hacked Facebook accounts and
19
     any accounts linked to their Facebook accounts; and other similar harm, all as a
20

21   result of the September 2018 Data Breach. In addition, their PII was taken and is in
22   the hands of those who will use it for their own advantage, or is being sold for
23
     value, making it clear that the hacked information is of tangible value. Plaintiff and
24

25   Class members have also suffered consequential out of pocket losses for procuring
26
                                             {00190551 }
27
                                                28
28                                CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 29 of 40




 1
     credit freeze or protection services, identity theft monitoring, and other expenses

 2   relating to identity theft losses or protective measures.
 3

 4         63.     As a result of Defendant’s unfair business practices, violations of the
 5
     UCL, Plaintiff and the Class members are entitled to restitution, disgorgement of
 6

 7
     wrongfully obtained profits, and injunctive relief.

 8

 9
                                    Third Claim for Relief

10               Deceit by Concealment — Cal. Civil Code §§ 1709, 1710
11
           64.    Plaintiff repeats, realleges, and incorporates by reference the
12

13
     allegations contained in paragraphs 1 through 43 as though fully stated herein.

14         65.    As alleged above, Defendant knew its data security measures were
15
     grossly inadequate by, at the absolute latest, March 2018 when the Cambridge
16

17   Analytica matter came to light, exposing Facebook’s lax and inadequate approach

18   to data security. At that time, Facebook was on notice that its systems were
19
     extremely vulnerable to attack, facts Defendant already knew given its previous
20

21   exposures and security problems.

22         66.    In response to all of these facts, Defendant chose to do nothing to
23
     protect Plaintiff and the Class or warn them about the security problems and,
24

25   instead, openly represented to Congress and foreign governments that Facebook

26   was dedicated to the highest and most advance security practices and protocols.
                                             {00190551 }
27
                                                29
28                               CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 30 of 40




 1
           67.    Defendant had an obligation to disclose to all class members that their

 2   Facebook accounts and PII were an easy target for hackers and Defendant was not
 3
     implementing measures to protect them.
 4

 5         68.    Defendant did not do these things. Instead, Defendants willfully

 6   deceived Plaintiff and the Class by concealing the true facts concerning their data
 7
     security, which Defendants were obligated to, and had a duty to, disclose.
 8

 9   Additionally, Facebook made numerous representations following the prior

10   exposures to ensure users that their PII and other data was safe, and Facebook was
11
     dedicated to maintaining that security.
12

13         69.    Had Defendant disclosed the true facts about its poor data security,

14   Plaintiff and the Class would have taken measures to protect themselves. Plaintiff
15
     and the Class justifiably relied on Defendant to provide accurate and complete
16

17   information about Defendant’s data security, and Defendant did not.
18         70.    Alternatively, given the security holes in Defendant’s services and
19
     Defendant’s refusal to take measures to detect those holes, much less fix them,
20

21   Defendant simply should have shut down their current service. Independent of any
22   representations made by Defendant, Plaintiff and the Class justifiably relied on
23
     Defendant to provide a service with at least minimally adequate security measures
24

25   and justifiably relied on Defendant to disclose facts undermining that reliance.
26
                                           {00190551 }
27
                                               30
28                               CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 31 of 40




 1
            71.      Rather than cease offering a clearly unsafe and defective service or

 2   disclosing to Plaintiff and the Class that its services were unsafe and users’ PII was
 3
     exposed to theft on a grand scale, Defendant continued on and concealed any
 4

 5   information relating to the inadequacy of their security.

 6          72.      These actions are “deceit” under Cal. Civil Code § 1710 in that they
 7
     are the suppression of a fact, by one who is bound to disclose it, or who gives
 8

 9   information of other facts which are likely to mislead for want of communication

10   of that fact.
11
            73.      As a result of this deceit by Defendant, it is liable under Cal. Civil
12

13   Code § 1709 for “any damage which [Plaintiff and the Class] thereby suffer[].”

14          74.      As a result of this deceit by Defendant, the PII of Plaintiff and the
15
     Class was compromised, placing them at a greater risk of identity theft and
16

17   subjecting them to identity theft, and their PII was disclosed to third parties
18   without their consent. Plaintiff and Class members also suffered diminution in
19
     value of their PII in that it is now easily available to hackers on the Dark Web.
20

21   Plaintiff and the Class have also suffered consequential out of pocket losses for
22   procuring credit freeze or protection services, identity theft monitoring, and other
23
     expenses relating to identity theft losses or protective measures.
24

25

26
                                               {00190551 }
27
                                                  31
28                                  CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 32 of 40




 1
           75.    Defendant’s deceit as alleged herein is fraud under Civil Code §

 2   3294(c)(3) in that it was deceit or concealment of a material fact known to the
 3
     Defendant conducted with the intent on the part of Defendants of depriving
 4

 5   Plaintiff and the Class of “legal rights or otherwise causing injury.” As a result,

 6   Plaintiff and the Class are entitled to punitive damages against Defendants under
 7
     Civil Code § 3294(a).
 8

 9
                                   Fourth Claim for Relief
10                                       Negligence
11
           76.    Plaintiff repeats, realleges, and incorporates by reference the
12

13   allegations contained in paragraphs 1 through 43 as though fully stated herein.

14         77.    Defendant owed a duty to Plaintiff and the Class to exercise
15
     reasonable care in safeguarding and protecting their PII and keeping it from being
16

17   compromised, lost, stolen, misused, and or/disclosed to unauthorized parties. This

18   duty included, among other things, designing, maintaining, and testing Defendant’s
19
     security systems to ensure the PII of Plaintiff and the Class was adequately secured
20

21   and protected, including using encryption technologies. Defendant further had a

22   duty to implement processes that would detect a breach of its security system in a
23
     timely manner.
24

25         78.    Defendant knew that the PII of Plaintiff and the Class was personal
26   and sensitive information that is valuable to identity thieves and other criminals.
                                            {00190551 }
27
                                               32
28                               CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 33 of 40




 1
     Defendant also knew of the serious harms that could happen if the PII of Plaintiff

 2   and the Class was wrongfully disclosed, that disclosure was not fixed, or Plaintiff
 3
     and the Class were not told about the disclosure in a timely manner.
 4

 5         79.    By being entrusted by Plaintiff and the Class to safeguard their PII,

 6   Defendant had a special relationship with Plaintiff and the Class. Plaintiff and the
 7
     Class signed up for Defendant’s services and agreed to provide their PII with the
 8

 9   understanding that Defendant would take appropriate measures to protect it, and

10   would inform Plaintiff and the Class of any breaches or other security concerns
11
     that might call for action by Plaintiff and the Class. But, Defendant did not.
12

13   Defendant not only knew its data security was inadequate, Defendant also knew it

14   didn’t have the tools to detect and document intrusions or exfiltration of PII.
15
     Defendant is morally culpable, given its repeated security breaches, wholly
16

17   inadequate safeguards, and refusal to notify Plaintiff and the Class of breaches or
18   security vulnerabilities.
19
           80.    Defendant breached its duty to exercise reasonable care in
20

21   safeguarding and protecting Plaintiff’s and the Class members’ PII by failing to
22   adopt, implement, and maintain adequate security measures to safeguard that
23
     information, despite repeated failures and intrusions, and allowing unauthorized
24

25   access to Plaintiff’s and the other Class members’ PII.
26
                                            {00190551 }
27
                                               33
28                               CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 34 of 40




 1
           81.    Defendant’s failure to comply with industry and federal regulations

 2   further evidences Defendant’s negligence in failing to exercise reasonable care in
 3
     safeguarding and protecting Plaintiff’s and the Class members’ PII.
 4

 5         82.    Defendant’s breaches of these duties were not merely isolated

 6   incidents or small mishaps. Rather, the breaches of the duties set forth above
 7
     resulted from a long-term company-wide refusal by Defendant to acknowledge and
 8

 9   correct serious and ongoing data security problems.

10         83.    But for Defendant’s wrongful and negligent breach of its duties owed
11
     to Plaintiff and the Class, their PII would not have been compromised, stolen, and
12

13   viewed by unauthorized persons. Defendant’s negligence was a direct and legal

14   cause of the theft of the PII of Plaintiff and the Class and all resulting damages.
15
           84.    The injury and harm suffered by Plaintiff and the Class members was
16

17   the reasonably foreseeable result of Defendant’s failure to exercise reasonable care
18   in safeguarding and protecting Plaintiff’s and the other class members’ PII.
19
     Defendant knew its systems and technologies for processing and securing the PII
20

21   of Plaintiff and the Class had numerous security vulnerabilities.
22         85.    As a result of this misconduct by Defendant, the PII of Plaintiff and
23
     the Class was compromised, placing them at a greater risk of identity theft and
24

25   subjecting them to identity theft, and their PII was disclosed to third parties
26
                                            {00190551 }
27
                                               34
28                               CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 35 of 40




 1
     without their consent. Plaintiff and Class members also suffered diminution in

 2   value of their PII in that it is now easily available to hackers on the Dark Web.
 3
     Plaintiff and the Class have also suffered consequential out of pocket losses for
 4

 5   procuring credit freeze or protection services, identity theft monitoring, and other

 6   expenses relating to identity theft losses or protective measures.
 7
           86.    Defendant’s misconduct as alleged herein is malice or oppression
 8

 9   under Civil Code § 3294(c)(1) and (2) in that it was despicable conduct carried on

10   by Defendant with a willful and conscious disregard of the rights or safety of
11
     Plaintiff and the Class and despicable conduct that has subjected Plaintiff and the
12

13   Class to cruel and unjust hardship in conscious disregard of their rights. As a

14   result, Plaintiff and the Class are entitled to punitive damages against Defendants
15
     under Civil Code § 3294(a).
16

17

18
19
              ADDITIONAL CLAIMS ALLEGED ON BEHALF OF THE
20                     CALIFORNIA SUBCLASS ONLY
21
                                  Fifth Claim for Relief
22       Violation of California’s Customer Records Act – Inadequate Security
23                             (Cal. Civ. Code § 1798.81.5)

24         87.    Plaintiff Elkassem repeats, realleges, and incorporates by reference
25
     the allegations contained in paragraphs 1 through 43 as though fully stated herein.
26
                                            {00190551 }
27
                                               35
28                               CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 36 of 40




 1
           88.    Plaintiff Elkassem brings this claim on behalf of the California

 2   Subclass.
 3
           89.    California Civil Code section 1798.80, et seq., known as the
 4

 5   “Customer Records Act” (“CRA”) was enacted to “encourage business that own,

 6   license, or maintain personal information about Californians to provide reasonable
 7
     security for that information.” Cal. Civ. Code § 1798.81.5(a)(1).
 8

 9         90.    Section 1798.81.5, subdivision (b) of the CRA requires any business

10   that “owns, licenses, or maintains personal information about a California resident”
11
     to “implement and maintain reasonable security procedures and practices
12

13   appropriate to the nature of the information,” and “to protect the personal

14   information from unauthorized access, destruction, use, modification, or
15
     disclosure.” Section 1798.81.5, subdivision (d)(1)(B) defines “personal
16

17   information” as including “A username or email address in combination with a
18   password or security question and answer that would permit access to an online
19
     account.” “Personal information” also includes an individual’s first name or first
20

21   initial in combination with a social security number, driver’s license number,
22   account number or credit or debit card number and access code, medical
23
     information, or health insurance information. Cal. Civ. Code § 1798.82(h).
24

25

26
                                            {00190551 }
27
                                               36
28                               CLASS ACTION COMPLAINT
            Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 37 of 40




 1
           91.     Defendant is a business that owns, licenses, or maintains personal

 2   information about California residents. As alleged in detail above, Defendant failed
 3
     to implement and maintain reasonable security procedures and practices
 4

 5   appropriate to the nature of the information, and protect the personal information

 6   from unauthorized access, destruction, use, modification, or disclosure, resulting in
 7
     the September 2018 Data Breach.
 8

 9         92.    As the direct and legal result of Defendant’s violation of section

10   1798.81.5, Plaintiff Elkassem and the members of the California subclass were
11
     harmed because their PII was compromised, placing them at a greater risk of
12

13   identity theft and their PII disclosed to third parties without their consent. Plaintiff

14   Elkassem and Class members also suffered diminution in value of their PII in that
15
     it is now easily available to hackers on the Dark Web. Plaintiff Elkassem and the
16

17   California subclass have also suffered consequential out of pocket losses for
18   procuring credit freeze or protection services, identity theft monitoring, and other
19
     expenses relating to identity theft losses or protective measures. The California
20

21   subclass members are further damaged as their PII remains Defendant’s
22   possession, without adequate protection, and is also in the hands of those who
23
     obtained it without their consent.
24

25

26
                                             {00190551 }
27
                                                37
28                                CLASS ACTION COMPLAINT
               Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 38 of 40




 1
               93.   Plaintiff Elkassem and the California subclass seek all remedies

 2   available under Cal. Civ. Code § 1798.84, including, but not limited to damages
 3
     suffered by Plaintiff and the other class members as alleged above and equitable
 4

 5   relief.

 6             94.   Defendant’s misconduct as alleged herein is fraud under Civil Code §
 7
     3294(c)(3) in that it was deceit or concealment of a material fact known to the
 8

 9   Defendant conducted with the intent on the part of Defendant of depriving Plaintiff

10   and the Class of “legal rights or otherwise causing injury.” In addition,
11
     Defendant’s misconduct as alleged herein is malice or oppression under Civil Code
12

13   § 3294(c)(1) and (2) in that it was despicable conduct carried on by Defendant with

14   a willful and conscious disregard of the rights or safety of Plaintiff and the Class
15
     and despicable conduct that has subjected Plaintiff and the Class to cruel and
16

17   unjust hardship in conscious disregard of their rights. As a result, Plaintiff and the
18   Class are entitled to punitive damages against Defendant under Civil Code §
19
     3294(a).
20

21

22

23
                                    PRAYER FOR RELIEF
24

25             WHEREFORE, Plaintiff, individually and on behalf of the other Class

26   members, respectfully request that this Court enter an Order:
                                              {00190551 }
27
                                                 38
28                                 CLASS ACTION COMPLAINT
      Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 39 of 40




 1
     (a)   Certifying the United States Class and California Subclass, and

 2         appointing Plaintiff as Class and Subclass Representative;
 3
     (b)   Finding that Defendant’s conduct was negligent, deceptive, unfair,
 4

 5         and unlawful as alleged herein;

 6   (c)   Enjoining Defendant from engaging in further negligent, deceptive,
 7
           unfair, and unlawful business practices alleged herein;
 8

 9   (d)   Awarding Plaintiff and the Class members actual, compensatory, and

10         consequential damages;
11
     (e)   Awarding Plaintiff and the Class members statutory damages and
12

13         penalties, as allowed by law;

14   (f)   Awarding Plaintiff and the Class members restitution and
15
           disgorgement;
16

17   (g)   Requiring Defendant to provide appropriate credit monitoring services
18         to Plaintiff and the other class members;
19
     (h)   Awarding Plaintiff and the Class members punitive damages;
20

21   (i)   Awarding Plaintiff and the Class members pre-judgment and post-
22         judgment interest;
23
     (j)   Awarding Plaintiff and the Class members reasonable attorneys’ fees
24

25         costs and expenses, and;
26
                                      {00190551 }
27
                                         39
28                         CLASS ACTION COMPLAINT
             Case 4:18-cv-06657-DMR Document 1 Filed 11/01/18 Page 40 of 40




 1
            (k)    Granting such other relief as the Court deems just and proper.

 2

 3                              JURY TRIAL DEMANDED

 4          Plaintiff demands a trial by jury of all claims in this Class Action Complaint
 5
     so triable.
 6

 7
     Dated: November 1, 2018                              Respectfully Submitted,
 8

 9                                                        /s/ Jonathan Shub
                                                          Jonathan Shub (CA Bar
10                                                        #237708)
11                                                        Kevin Laukaitis*
                                                          KOHN, SWIFT & GRAF,
12                                                        P.C.
13                                                        1600 Market Street, Suite 2500
                                                          Philadelphia, PA 19103
14                                                        T: 215-238-1700
15                                                        F: 215-238-1968
                                                          jshub@kohnswift.com
16                                                        klaukaitis@kohnswift.com
17
                                                          *Pro Hac Vice Application
18                                                        Forthcoming
19
                                                          Counsel For Plaintiff And The
20                                                        Class
21

22

23

24

25

26
                                            {00190551 }
27
                                               40
28                               CLASS ACTION COMPLAINT
